PER CURIAM.
On March 10, 1970, the Insurance Commissioner entered an order suspending petitioner’s license to sell insurance. On or about July 8, 1970, petitioner filed notice of appeal to the circuit court. At the circuit court hearing the trial judge found as a fact that the Commissioner had given the petitioner notice by mail of the order suspending his license as required by ORS 188.470 in March of 1970. The court then dismissed the petition for want of jurisdiction under the provisions of ORS 183.480 which require that a petition for judicial review be filed within 60 days following entry of the decision. This is the basis of the petitioner’s appeal.
His brief fails to comply with Rule 5.40① of this court and his contention is without merit.
Affirmed.

 Rule 5.40 provides:
“In appeals in actions at law no alleged error of the trial court will be considered on appeal unless regularly assigned as error in the appellant’s opening brief, except that the court reserves the right to take notice of an error of law apparent on the face of the record.”